Case 1:19-cr-00408-MKB Document 135 Filed 08/28/20 Page 1 of 2 PageID #: 926

NECHELES CASSIDY LLP
ATTORNEYS AT LAW




10 East 40th Street, 48th Floor
NEW YORK, N.Y. 10016
TELEPHONE: (2 I 2) 997-7400
TELECOPIER. (2 I 2) 997-7646




                                                     August 27, 2020


Honorable Margo K. Brodie
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:     United States v. Avraham Tarshish, 19-cr-408 (MKB)

Dear Judge Brodie:

        I write to clarify a few points in response to Officer Moore’s bail violation memorandum
regarding Mr. Tarshish dated August 20, 2020. As the Court permitted at our last appearance on
June 26, 2020, Mr. Tarshish stayed in New York since that date because he has been working on
real estate matters in New York City and it was impractical for him to travel back and forth to
Florida given the governor’s quarantine order. Instead, he brought his family to New York City
to stay with him for the month of July. As the Court ordered on June 26, he is subject to a 10 pm
to 6 am curfew.

        During the time that Mr. Tarshish’s partner and their four children were in New York
City with Mr. Tarshish in July, they were staying for most of that time in one location – an
AirBNB in Manhattan. They obtained the AirBNB after Officer Moore requested that counsel
ask Mr. Tarshish to try to obtain a longer term residence because it would make supervision
easier. Mr. Tarshish and his family stayed in the AirBNB from July 12 to 24, after which time
his partner and children returned to Florida (on July 28) because it proved difficult for all of
them to live in a temporary residence in New York City and the children needed to go home in
order to prepare to resume online school in early August.

        Officer Moore informed the Court in the bail violation memorandum that there were
several occasions when Mr. Tarshish arrived late for his curfew. Officer Moore provided me
with the dates of several occasions in July when Mr. Tarshish arrived at his temporary location
between 15 and 50 minutes late. Most of these instances occurred while Mr. Tarshish and his
family were staying at the AirBNB in Manhattan in Midtown East. He was not taking public
Case 1:19-cr-00408-MKB Document 135 Filed 08/28/20 Page 2 of 2 PageID #: 927




transportation due to the coronavirus pandemic, and in July 2020, large public protests routinely
snarled traffic to and in Manhattan, resulting in his arriving late to the AirBNB on three
occasions according to the data provided by Pretrial. On one occasion, the date when Mr.
Tarshish was 50 minutes late to his residence according to Pretrial, he had emailed the Electronic
Monitoring Unit at 4:51pm letting them know that it was a Jewish holiday on which he had
fasted since the previous day and would be at synagogue until 9:30pm, and asking permission to
arrive back at the hotel an hour late so that he could eat after the religious fast and services were
done. No one responded to the email and Mr. Tarshish arrived at the residence at
10:50pm. Afterward, Officer Moore told Mr. Tarshish that he cannot email the Electronic
Monitoring Unit and ask for permission to stay out past his curfew, and he has since complied
with this instruction.

        Officer Moore also objects that Mr. Tarshish is moving frequently and asks the Court to
order him to obtain stable housing. One reason Mr. Tarshish has been moving locations
frequently is that in order to be able to observe his religious obligations on Fridays through
Saturdays in the summer (when sundown occurs late in the evening) he needs to be located in a
residence for that time period where he can walk to and from synagogue on Shabbat while still
getting home by his 10 pm curfew. Regardless, Mr. Tarshish has informed Pretrial Services that
he is returning to Florida tomorrow, where he will be living at home with his family and there
will be no issue of temporary housing. I understand from Officer Moore that upon his return to
Florida, courtesy supervision in Florida will be arranged.



                                                      Respectfully submitted,

                                                              /s/

                                                      Kathleen E. Cassidy


cc:    AUSAs Shannon Jones and John Vagelatos
       Pretrial Services Officer Ramel Moore
       Electronic Monitoring Unit (emunit@nyept.uscourts.gov)
